

117 S2005 IS: Hunger-Free Summer for Kids Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2005IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Boozman (for himself, Mr. Leahy, Mr. McConnell, Mr. Bennet, Mr. Cornyn, Mr. Brown, Mr. Hoeven, Mrs. Hyde-Smith, Mrs. Fischer, Mr. Moran, Mr. Blunt, Mr. Marshall, Mr. Grassley, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to require alternative options for summer food service program delivery.1.Short titleThis Act may be cited as the Hunger-Free Summer for Kids Act of 2021.2.Alternative options for summer food service program deliverySection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended—(1)in subsection (a), by adding at the end the following:(13)Alternative options for program delivery(A)PurposeThe purpose of this paragraph is to establish the alternative program delivery options described in subparagraph (B)—(i)to provide meals to children that do not have readily available access to meals otherwise provided under this section; and(ii)(I)to increase program participation, effectiveness, and efficiency;(II)to improve child nutrition; and(III)to reduce food insecurity among children.(B)Alternative optionsThe Secretary shall establish the following 2 alternative options for program delivery:(i)Provision of an electronic benefit transfer card (referred to in this paragraph as an EBT card) in accordance with subparagraph (C).(ii)Off-site consumption in accordance with subparagraph (D).(C)EBT card(i)In generalBeginning not later than summer 2023, the Secretary shall make available an option to States to provide program meals under this section through the issuance of EBT cards to the households of eligible children, determined in accordance with clause (iv), for the benefit of those eligible children.(ii)Amount(I)In generalSubject to subclause (III), the value of an EBT card provided under this subparagraph shall be $30 per eligible child per month.(II)Annual limitationNo household of an eligible child shall receive benefits under this subparagraph for more than 3 months in a summer period. (III)AdjustmentOn January 1 of each year, the Secretary shall adjust the values described in subclauses (I) and (II) by the same percentage as the adjustment made under subsection (b)(1)(B).(iii)Use of benefits(I)In generalAn EBT card issued under this subparagraph may be used only for the purchase of food from retail stores approved for participation in the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(II)Benefit redemptionA retail store shall redeem EBT card benefits under this subparagraph in the same manner that benefits are redeemed under the supplemental nutrition assistance program described in subclause (I).(III)TimingAn EBT card issued under this subparagraph may be used by a household for the benefit of an eligible child only when school is out of session for the summer period, as defined by the Secretary.(iv)Eligible childrenIn administering this subparagraph, the Secretary shall ensure that an EBT card—(I)is only issued to a household for the benefit of a child in that household—(aa)who lives or attends school—(AA)in a rural area, as determined by the Secretary; or(BB)outside an area in which poor economic conditions exist; (bb)who has been determined to be eligible for a free or reduced price lunch under this Act and a free or reduced price breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and (cc)in accordance with, with respect to the State in which the child resides—(AA)a State agency plan approved by the Secretary pursuant to section 1101(b) of the Families First Coronavirus Response Act (7 U.S.C. 2011 note; Public Law 116–127); or(BB)an application process developed by the State; and(II)is not issued to a household for the benefit of a child living in an area in which a congregate open feeding site is operating, to prevent duplication in benefits.(D)Off-site consumption(i)In generalBeginning not later than summer 2023, the Secretary shall make available an option to States to provide program meals under this section for off-site consumption.(ii)AvailabilityIn administering this subparagraph, the Secretary shall ensure that off-site consumption is only available to a child if—(I)the child is determined to be eligible for a free or reduced price lunch under this Act and a free or reduced price breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and (II)not fewer than 1 of the conditions described in clause (iii) is present.(iii)ConditionsThe conditions referred to in clause (ii)(II) are the following:(I)The child lives or attends school in a rural area, as determined by the Secretary.(II)The child lives or attends school outside an area in which poor economic conditions exist.(III)The program is available to the child at a congregate feeding site but—(aa)the site is closed due to extreme weather conditions;(bb)violence or other public safety concerns in the area prevent the child from traveling safely to the site;(cc)the site is open not more than 4 days a week; or(dd)the site provides only 1 meal per day.(iv)AdministrationIn administering this subparagraph, the Secretary shall ensure that—(I)any meal served through off-site consumption—(aa)meets all applicable State and local health, safety, and sanitation standards; and(bb)meets the requirements under subsection (f)(1);(II)each State gives priority to a child living in an area in which a congregate open feeding site is not reasonably accessible, as determined by the Secretary;(III)the number of reimbursable meals served to each child in a single meal service does not exceed the total number of meals allowed for reimbursement under the program during a 10-day period; and(IV)meals may be provided by entities that participated in a summer meals demonstration project carried out under section 749(g) of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80; 123 Stat. 2132), on the same terms and conditions as provided under the demonstration project. (E)ScopeUnder this paragraph, a State—(i)may implement an alternative option described in subparagraph (B) in any area described in subitem (AA) or (BB) of subparagraph (C)(iv)(I)(aa) in the State; but(ii)shall not simultaneously implement both alternative options described in subparagraph (B) in the same area in the State.(F)RegulationsNot later than October 1, 2022, the Secretary shall promulgate regulations, with an opportunity for notice and comment—(i)to ensure the integrity of the alternative options for program delivery described in subparagraph (B); and(ii)to prevent duplication in benefits received under this paragraph.; and(2)in subsection (n)—(A)by striking and (6) and inserting (6); and(B)by striking the period at the end and inserting ; and (7) the plans of the State for using the alternative options for program delivery described in subsection (a)(13), if applicable..